Citation Nr: 1629523	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals, old right wrist injuries with mild traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from February 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a noncompensable disability rating for the right wrist disability.  

In an April 2014 rating decision, the RO granted a 10 percent disability rating for the right wrist, effective August 1, 2012, the date of the claim.  The Veteran has not withdrawn the appeal as to the issue of disability ratings greater than assigned.  Accordingly, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).


FINDING OF FACT

The Veteran's service-connected right wrist injury residuals are primarily manifested by moderate to severe limitation of motion, flare-ups, and pain; ankylosis is not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for residuals, old right wrist injuries with mild traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5215-5010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 5, 2012 and January 15, 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his right wrist claim.  Service treatment records and pertinent post-service records have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in January 2014 and August 2015, assessing and reassessing the severity of his service-connected right wrist disability.  These examination reports adequately document the symptoms and functional effects of this service-connected disability and provide the information necessary for the Board to evaluate it under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations, so there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 in such a way as to require expansive range of motion testing.  In this case, however, the Veteran is receiving the maximum schedular rating available for his disorder based on range of motion.  Consequently, any deficiency as now outlined by Correia can not affect the claim, and is harmless error. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected right wrist disability.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right wrist injury residuals are rated as 10 percent disabling under DCs 5010-5215.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes in this case indicate arthritis due to trauma under DC 5010 as the service-connected disorder, and limitation of motion under DC 5215 as the residual disabling condition.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5215, limitation of motion of the wrist, the only available schedular rating for limitation of motion of the wrist is 10 percent for either the minor or major extremity, and that requires either dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a. 

The Board notes that higher ratings are warranted only when there is ankylosis.  Under DC 5214, a 30 percent rating is warranted for ankylosis of the minor wrist in any other position, except favorable.  A 40 percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a. 

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm pronation, 85 degrees of forearm supination, 45 degrees of wrist ulnar deviation, and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I. 

Evidence relevant to the severity of the Veteran's service-connected right wrist disability includes, in addition to his assertions of increased symptomatology, VA clinical records, and VA examination reports.

In connection with the Veteran's August 2012 claim for increase is a November 2013 private progress note, which noted the Veteran's complaints of moderate to severe right wrist pain, located in the volar aspect of the wrist, which radiates into his thumb and index finger along with intermittent numbness and tingling.  The Veteran described the pain as aching and sharp in nature with an intensity level of 6/10.  The pain is constant and is aggravated by movement.  

Examination of the right wrist showed localized tenderness to palpation over the scapholunate ligament and swelling, but no crepitus.  Range of motion was decreased secondary to pain, but the examiner did not provide specific range of motion measurements.  Strength testing showed dorsiflexion and palmer flexion were normal at 5/5, but radial deviation was decreased at 3/5.  There was no joint instability on provocative testing and Tinel's sign was negative over carpal tunnel.  Watson's test was positive, but lunotriquetral shear, druj, shuck and compression testing were all negative.  

Examination of the right hand showed no evidence of tenderness, swelling deformities, instability, subluxations, weakness, atrophy involving the right hand.  Range of motion was full and painless in all planes.  Muscle tone was normal with no atrophy and sensation was intact to light touch with no edema or cyanosis.  Radial and ulnar pulses were normal.  X-rays showed evidence of grade 4 severe pantrapezial osteoarthritis, subchondral cystic change, and involvement of the lunate fossa.  The examiner noted that given the current radiographs and severe involvement of the lunate fossa, the Veteran was a likely candidate for either a total wrist arthroplasty, or total wrist arthrodesis.  See progress note from H. Leis, M.D., dated November 18, 2013.  

In January 2014, the Veteran underwent a VA examination.  He reported continued chronic pain as well as decreased strength and dexterity, locking, stiffness, and swelling.  He described flare ups of severe pain that last 8 hours and occur 2-3 times per week, during which he cannot use his right hand.  However he denied hospitalization, frequent emergency visits, or a doctor's prescription for bedrest within the last year.  

On range of motion testing, dorsiflexion was to 5 degrees and palmar flexion to 15 degrees with no objective evidence of painful motion or additional limitation with repetitive motion.  Active range of motion after three repetitions showed radial deviation to 5 degrees and ulnar deviation to 30 degrees, due to effort and hypersensitivity.  There was no evidence of deformity, malalignment, drainage, edema, redness, heat, spasms, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability abnormal weight bearing or other functional loss/impairment of the wrist.  Muscle strength testing was 5/5 on flexion and extension with no ankylosis.  The Veteran was able to make a good fist and had good thumb fingers opposition.  There was also a small surgical scar that was not painful, unstable with a total area of less than 6 centimeters.  X-rays showed old avascular necrosis of the proximal navicular with posttraumatic radionavicular arthritis.  The diagnoses were closed fracture of the navicular and osteoarthritis.  

The examiner noted that while the Veteran had mild functional limitations, including inability to do repetitive twisting, and grasping motions or repetitive lifting, he was able to do sedentary work.  However a more definitive loss of function, due to flare-ups could not be determined without resorting to mere speculation.  

During VA examination in August 2015, the Veteran continued to report chronic severe right wrist pain.  He also reported being unable to lift any significant weight due to his right wrist and that he takes pain medications and uses a brace with only limited relief.  On examination there was pain on palpation of the dorsum of the right wrist and objective evidence of crepitus.  Range of motion of the wrist joint showed palmer flexion, dorsiflexion, and ulnar deviation were all to 10 degrees and radiation deviation to 5 degrees.  There was no additional loss of function or range of motion after three repetitions and no functional loss and/or functional impairment due to weakness, fatigability, or incoordination.  

Muscle strength testing was normal at 5/5 and there was no evidence of atrophy or ankylosis.  There were no other physical findings, complications, conditions, signs, or symptoms related to the right wrist.  The right wrist scar measures 6 cm in length and 0.1 cm in width and was neither painful or unstable and there was no loss of covering of the skin over the scar.  The examiner noted that the Veteran was unable to perform repetitive type activity with right wrist, but otherwise there was no loss of function.  However based on the clinical presentation, examination findings and the Veteran's reports, he could not determine, without resorting to mere speculation, a more definite loss of function due to flare-ups or repetitive use over time, except when said flare-up occurs during examination. 

Review of the remainder of the claims file shows that very few treatment records pertaining to the Veteran's right knee disability have been associated with the electronic Virtual VA folder since the August 2015 VA examination.  The most recent pertinent record shows the Veteran had been issued a pre-fabricated thumb spica splint.  There were no other specific findings to permit meaningful comparison with the rating criteria.  As a result there is no indication of a worsening in range of motion or any other complaints or symptoms functional impairment.  

Based on the preceding evidence, a disability rating greater than 10 percent is not warranted for the Veteran's right wrist disability.  As noted above, the Veteran is already in receipt of the maximum schedular rating under DC 5215, which only provides for a 10 percent rating regardless of the severity of the limitation of motion.  Therefore a higher schedular rating under DC 5215 is not possible.  

With respect to functional factors, a rating greater than 10 percent is only possible when the evidence establishes ankylosis.  However the Veteran has clearly retained motion of his right wrist throughout the claims period.  Although the record shows that he exhibits appreciable loss of motion in all planes, his measurable range of right wrist motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (addressing the definition of ankylosis, which contemplates complete immobility).  Moreover both the 2014 and 2015 VA examiners specifically noted the absence of ankylosis.  So, because the Veteran is able to move his wrist, by definition, it is not immobile (ankylosed) therefore, the criteria for a 30 percent disability rating or higher are not met under DC 5214.  38 C.F.R. § 4.71a.  

Furthermore, while VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the competent evidence of record establishes that the Veteran's right wrist is not ankylosed and a rating greater than 10 percent is not warranted.  

The Board has also considered whether the service-connected right wrist claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected disability is inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right wrist disability.  The applicable diagnostic codes and regulations effectively contemplate all disabling effects from the right wrist disability as shown by the evidence of record discussed above, including whether or not there was pain, limitation of function, limitation of motion, ankylosis, or other disabling effects.  Furthermore, the right wrist disability has not resulted in frequent periods of hospitalization or in marked interference with employment.  In fact, there is no indication that the right wrist resulted in any missed work and it has not caused any interference with the Veteran's ability to work.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

Finally, the Board recognizes that the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected right wrist disability prevents him from obtaining and maintaining gainful employment-nor has he so contended.  In fact, the Veteran has indicated that although he retired from his employment after 33 years as a teacher and coach, he continues to work full time as the director of the local Boys & Girls club.  See VA general medical pension exam report, dated July 9, 2014.  In addition, during VA examination in 2014 he was noted to be capable of sedentary employment.  Therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.


ORDER

A disability rating greater than 10 percent for residuals, old right wrist injuries with mild traumatic arthritis is denied.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


